Citation Nr: 1043742	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-08 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from June 1967 to June 
1970.      

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The Veteran has the following service-connected disabilities:  
posttraumatic stress disorder (PTSD), rated as 70 percent 
disabling; and a right knee shell fragment wound scar, rated as 0 
percent disabling.  The combined service-connected disability 
rating is 70 percent, meeting the schedular percentage criteria 
for TDIU (under the combined rating table). 

2.  There is an approximate balance of favorable and unfavorable 
evidence insofar as whether the Veteran's service-connected 
disabilities prevent him from securing or following a 
substantially gainful occupation.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria for 
entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any 
event, since the Board is granting the TDIU claim at issue, there 
is no need to discuss in detail whether there has been compliance 
with the notice and duty to assist provisions of the VCAA because 
even if, for the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.

Governing Laws and Regulations with Analysis - TDIU

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002).  Total disability is considered to 
exist when there is any impairment which is sufficient to render 
it impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability 
may or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which the 
Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  If there is only one such 
disability, it must be rated at 60 percent or more; if there are 
two or more disabilities, at least one disability must be rated 
at 40 percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  

Individual unemployability must be determined without regard to 
any nonservice-connected disabilities or the Veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, such 
doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran contends that he is unable to handle or 
secure gainful employment due to his service-connected PTSD.  He 
states that he retired from his job as a front end loader in June 
2005, due to symptoms of his PTSD.  He had worked in this 
position for 34 years since 1971.  Towards the end of his career, 
due to his PTSD symptoms, he says he suffered from stress, 
isolation, and anger at work.  Thus, he took an early retirement 
package when his job offered it to him.  When he did interact 
with people at his work, he indicates that he yelled a lot.  
Generally, he preferred to be left alone and isolated at work.  
He has had continuous PTSD mental health treatment from VA since 
2000.  He is currently 62 years of age.  He has a high school 
education.  See October 2005 VA Form 21-8940 (Application for 
Increased Compensation Based on Unemployability); January 2005 VA 
mental health note; March 2007 VA Form 9; January 2000 VA 
psychiatric examination.    

In this case, the Veteran has following service-connected 
disabilities:  PTSD, rated as 70 percent disabling; and a right 
knee shell fragment wound scar, rated as 0 percent disabling.  
The combined service-connected disability rating is 70 percent.  
See 38 C.F.R. § 4.25 (combined ratings table).  Therefore, the 
percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the Veteran 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Id.  

In analyzing the evidence, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of evidence 
contained in a record; every item does not have the same 
probative value.  The Board must account for the evidence which 
it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

As to the evidence against the award of a TDIU, VA treatment 
records dated from 2000 to 2006 document treatment for several 
nonservice-connected disorders - coronary artery disease and 
hypertension.  In short, implicitly, these records attest to the 
occasional severity of the Veteran's nonservice-connected 
disorders in relation to his inability to secure employment.  In 
addition, a February 2006 VA Form 21-4192 (Request for Employment 
Information in Connection With Claim for Disability Benefits), as 
completed by the Veteran's former employer, International Paper, 
states that he worked 40 hours per week as a facilities 
maintenance operation from 1971 to 2005.  The form also indicates 
he retired from that job, for reasons other than disability.  No 
concessions were made to him on account of age or disability by 
his employer prior to his retirement.  A March 2005 VA mental 
health note indicated the Veteran was retiring because 
International Paper was closing down several operations.  There 
was no mention in that record he was retiring due to PTSD.  A 
March 2007 lay statement from his wife documents that the Veteran 
was able to work for 34 years in gainful employment.  She asserts 
they need TDIU compensation because both are no longer employed.  
The desire for monetary gain is rather evident in her statement.  
There is no assertion from her that he cannot work due to PTSD.  
Her statement adds little to support his TDIU claim.  Finally, a 
May 2006 VA psychiatric examiner noted the Veteran's report that 
he took early retirement from his job due to cutbacks at the job 
causing more work and stress.  The Veteran reflected that for the 
most part he enjoyed his job.  It was noted that a variety of 
"medical" problems made it difficult to work.  The examiner 
further assessed that the Veteran never reported his PTSD had a 
significant impact on his ability to work or that he lost any 
significant time from work due to PTSD.  Other health and family 
stressors were identified as being pertinent.  Overall, in 
summary, there is some probative evidence against a TDIU rating.      

As to the evidence in support of an award of a TDIU, credible lay 
statements and argument from the Veteran and his representative 
throughout the course of the appeal provide some support for his 
claim.  Moreover, a January 2000 VA examiner, even at that 
earlier time five years prior to his retirement, documented the 
Veteran's complaints of stress at work, making him want to quit.  
The VA examiner concluded at that time the Veteran was struggling 
to maintain his current level of functioning which was very 
"marginal."  The Veteran exhibited "significant and serious 
impairment in most areas especially in social and industrial 
settings."  A January 2005 VA mental health note documented that 
the Veteran was "frustrated" at his job and wanted to retire 
badly.  He did not interact socially with people at work and 
experienced confrontations with several people.  Most 
importantly, a private employment feasibility evaluation was 
conducted in January 2007.  The evaluator noted both physical and 
psychiatric disabilities that prevented gainful employment.  But 
it was ultimately assessed that the Veteran was totally disabled 
and unlikely to be employable in the foreseeable future due to 
his psychiatric problems.  It was also assessed that based on 
psychiatric functional limitations, further education or 
employment services under Chapter 31 VA vocational rehabilitation 
was infeasible.  The Veteran was encouraged to pursue TDIU as he 
was no longer employable.  His functional limitations from his 
PTSD described by the January 2007 evaluator included severe 
memory and concentration problems, chronic depression and 
anxiety, panic attacks, suicide ideation, labile mood with 
limited social skills, self-isolation and social withdrawal, and 
severe chronic fatigue.  Finally, based in part on this 
evaluation, a Chapter 31 VA vocational rehabilitation letter 
dated in February 2007 concluded that further education or 
employment services for vocational rehabilitation was infeasible 
due to the Veteran's "psychiatric" functional limitations.  The 
Board finds this evidence is entitled to significant probative 
value in support of a TDIU award.  In short, there is clear, 
credible, and probative medical and lay evidence in support of a 
TDIU in the present case.  

The Board acknowledges that the Veteran is able to perform many 
aspects of daily living.  But it will also be remembered that a 
person may be too disabled to engage in employment although he or 
she is fairly comfortable at home or upon limited activity, such 
as the Veteran in this case.  See 38 C.F.R. § 4.10.  Moreover, a 
Veteran does not have to prove that he or she is 100 percent 
unemployable in order to establish an inability to maintain a 
substantially gainful occupation, as required for a TDIU award 
pursuant to 38 C.F.R. § 3.340(a).  Roberson v. Principi, 251 F.3d 
1378, 1385 (Fed. Cir. 2001).  

The Board realizes the severity of the Veteran's nonservice-
connected coronary artery disease and hypertension and the 
Veteran's advancing age (62), as factors that likely also affect 
his ability to work.  But once again, his advancing age and 
nonservice-connected disorders cannot be considered for purposes 
of TDIU.  38 C.F.R. § 4.19.  Although there is some evidence that 
he retired in 2005 in part due to factors other than his PTSD, 
voluntary retirement does not necessarily show unemployability 
and should not be used as the only evidence of unemployability.  
Careful consideration has been given here to distinguishing a 
worsened disability that would have caused unemployability from 
unemployment simply due to retirement.  Here, regardless of the 
specific reasons for the Veteran's earlier retirement, there is 
probative evidence demonstrating that he would currently not be 
able to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 4.16(a).  
In addition, even without consideration of the effect of the 
Veteran's nonservice-connected disabilities, there is some 
evidence clearly showing the Veteran's service-connected 
disabilities, standing alone, prevent him from securing 
employment.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

In adjudicating this TDIU claim, the Board has also considered 
the doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for Veterans' benefits.  
Unlike other claimants and litigants, 
pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a Veteran is 
entitled to the "benefit of the doubt" when 
there is an approximate balance of positive 
and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in 
Gilbert noted that the standard of proof is to instruct the 
fact-finder in the "'degree of confidence our society thinks we 
should have in the correctness of a factual conclusion for a 
particular type of adjudication.'"  This burden "'reflects not 
only the weight of the private and public interest affected, but 
also a societal judgment about how the risk of error should be 
distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of positive 
and negative evidence regarding the merits 
of an issue material to the determination in 
the matter, the benefit of the doubt in 
resolving each such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, the 
appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly supported 
and reasoned conclusion that a fair preponderance of the evidence 
is against the claim necessarily precludes the possibility of the 
evidence also being in an approximate balance."  Id. at 58.  The 
Court has further held that where there is "significant evidence 
in support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In the present case, there is an approximate balance of the 
positive and negative evidence for the TDIU issue.  The 
contrasting medical and lay evidence of record are all very 
probative.  But in such situations, the benefit of the doubt is 
resolved in the Veteran's favor.  Overall, the Board is satisfied 
that the Veteran's service-connected disabilities clearly prevent 
him from securing or following substantially gainful employment.  
38 C.F.R. § 4.16.  This is true throughout the entire appeal 
period.  Accordingly, his TDIU claim is granted.  38 C.F.R. § 
4.3.


ORDER

A TDIU is granted, subject to the laws and regulations governing 
the payment of VA compensation.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


